Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

3. 	Claim 1 recites the limitation "The device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "The controller" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "it sends" in line 5.  It is indefinite as to whether “it” refers to “the bars, accelerometers, or the controller”.

Claim 1 recites the limitation "the folding mechanism (11)" in line 6.  In line 8, claim 1 recites the limitation “the folding speed reduction mechanism”.  It is indefinite as to whether these are the same feature or different features.

Claim 1 recites the limitation "bars (1.1)…with accelerometers (1.4)" in line 3.  
Claim 1, line 10 recites the limitation “the folding mechanism (11) is…mounted on a supporting structure (1.1).  The drawings and specification disclose/show the bars (1.1) are physically separated and spaced from the folding mechanism (11).
Therefore, the limitation is indefinite.

Claim 1 recites the limitation "the lifting mechanism" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the lower folding bar" in line 12.  There is insufficient antecedent basis for this limitation in the claim.


Claim 1 recites the limitation "the upper folding bar" in line 12.  There is insufficient antecedent basis for this limitation in the claim

Claim 2 recites the limitation "the folded locking mechanism" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim

Claim 4 recites the limitation "the overlapping locking mechanisms (1.1)" in line 5.  There is insufficient antecedent basis for this limitation in the claim

Claim 5 recites the limitation "the long profiles (12)" in line 6.  There is insufficient antecedent basis for this limitation in the claim

Claim 6 recites the limitation "compact supporting structure (1.1)” the last line.  However, claim 1 recites “bars (1.1…) with accelerometers (1.4)”.  It is vague and indefinite as to whether or not the “compact supporting structure (1.1)” is the same features as “bars (1.1…) with accelerometers (1.4).  

Claim 7 recites the limitation "the upper anchorages” in line 6. There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
4. 	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5. 	Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/26/2022